Citation Nr: 0833746	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-21 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for depression. 

2.  Entitlement to an initial rating in excess of 10 percent 
for acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

INTRODUCTION

The RO reported that veteran served on active duty from June 
13, 1995, to August 17, 1995, from June 18, 1996, to August 
29, 1996, and from June 5, 2002, to January 29, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which granted service connection for 
depression and assigned a 10 percent disability rating 
effective January 30, 2003, and acne and assigned a 
noncompensable rating effective January 30, 2003.  The 
veteran disagreed with the ratings assigned.  By way of a 
February 2005 rating decision the veteran's disability 
ratings were increased to 30 percent for depression effective 
January 30, 2003, and 10 percent for acne effective January 
30, 2003.  After the decisions were entered jurisdiction was 
transferred to the Des Moines, Iowa RO.  

The veteran testified at two hearings before Decision Review 
Officers (DROs) at the RO.  The first hearing was held at the 
Milwaukee RO in November 2005 and the second hearing was held 
at the Des Moines RO via video conference at the Milwaukee RO 
in October 2006.  

Subsequent to the last supplemental statement of the case 
(SSOC) issued in November 2007, the veteran submitted 
additional medical evidence, photographs, and lay statements.  
The evidence was submitted with waivers of the agency of 
original jurisdiction (AOJ).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of the issues on 
appeal.  

The Board notes the issue of entitlement to reimbursement for 
equipment purchased for denial of the purchase of a desktop 
computer for vocational rehabilitation and education (VR&E) 
training will be addressed in a separate decision.  It is the 
Board's policy to address all issues over which it has 
jurisdiction in a single document.  However, there is an 
exception to this policy where there are issues of 
education/vocational rehabilitation and training.  Such 
issues come under the general exception for issues dependent 
on completely different law and facts.  The exception is 
specific, instructing that such issues should always be the 
subject of a separate decision.  

As will be discussed in greater detail below, the Board finds 
that the evidence of record is sufficient to warrant an 
increased rating of 50 percent for the service-connected 
depression.  However, in light of recent evidence submitted 
by the veteran, the Board also finds that the issue of 
entitlement to an evaluation in excess of 50 percent must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's depression is productive of significant 
disability, with social and occupational impairment with 
reduced reliability and productivity due to symptoms such as 
disturbances of motivation and mood; and panic attacks more 
than once a week.

2.  The veteran's acne was manifested by deep acne affecting 
20 percent of the face.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for depression 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9435 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for acne have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800, 7828 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO issued a notice letter with regard to the acne issue 
in September 2003 which advised the veteran of the evidence 
and information needed to substantiate her claim for acne.  
The RO also issued a letter in March 2004 which advised the 
veteran of the evidence and information needed to 
substantiate her claims for depression (claimed as 
anxiety/stress/adjustment disorder) and acne.  These letters 
further advised the veteran of which information and evidence 
VA will obtain, and which information and evidence the 
claimant is expected to provide.  The veteran was also asked 
to provide any evidence in her possession that she believes 
might support her claims.

Furthermore, additional notice was provided in correspondence 
dated in March 2006 as to both the disability rating and 
effective date elements of her claims.  That letter advised 
the veteran as to the basis for assigning both disability 
ratings and effective dates, and explained the type of 
evidence necessary to substantiate claims for a higher 
evaluation and/or an earlier effective date.  Thus, the Board 
finds that the content of the notice provided in the 
September 2003, March 2004, and March 2006 letters satisfies 
each of the elements specified by the U.S. Court of Appeals 
for Veterans Claims (Court) in Pelegrini and Dingess.

As to the post-adjudication timeliness of the March 2006 
notice letter, the record reflects that the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of her claims.  She had the opportunity to submit 
additional argument and evidence.  The record reflects that 
she subsequently responded to that letter by submitting 
testimony at a DRO hearing in October 2006.  The veteran's 
claims were readjudicated in a June 2006 statement of the 
case (SOC) and in a November 2007 SSOC.  Furthermore, as the 
claims are being denied, the Board finds that any VCAA notice 
errors did not affect the essential fairness of the 
adjudication and any procedural defect caused by the timing 
of the notice was cured.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, she was afforded VA examinations, and she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

II.  Factual Background

The veteran's service treatment records (STRs) reveal that 
that the veteran was seen for complaints of depression in 
August 1996.  The veteran was seen for a facial breakout 
which was diagnosed as possible contact dermatitis with 
underlying acne vulgaris in July 2002.  She was seen for 
suicidal ideations in September 2002.  The veteran reported 
that she had acne and depression/excess worry on a report of 
medical history prepared in October 2002.  

The veteran was afforded a VA examination in October 2003.  
Physical examination of her face revealed pustular acne 
limited to three 1 to 1-1/2 centimeter (cm) lesions of the 
right cheek and eight to ten smaller 2 to 3 millimeter (mm) 
eruptions of her forehead and left and right cheeks.  There 
was also mild scarring from prior pustular acne from the 
veteran's teenage years and her eruption in June 2002.  

The veteran was afforded a VA psychological examination in 
June 2004.  She reported complaints of crying, not sleeping, 
having lost weight, breaking down and feeling a great sense 
of loss and grieving over the loss of her career in the 
military.  Physical examination revealed that the veteran was 
casually dressed.  Her conversation was logical and goal-
directed.  There was no evidence of psychotic thought process 
or perceptual disturbance.  Her affect was appropriate and 
showed a full range.  She denied current suicidal and 
homicidal plans and she reported a positive relationship with 
her fiancé.  The examiner diagnosed the veteran with 
depression and assigned a global assessment of functioning 
(GAF) score of 60.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 2004 to July 2008.  In April 2004 
the examination of the veteran's skin revealed a one by two 
inch lesion on her left cheek which was non-tender with two 
white heads and some comedone on the left cheek.  She was 
noted to have some residual scarring/pits on both cheeks.  
She was noted to have had a good response to doxycycline and 
benzoyl peroxide in the past and the examiner indicated that 
this would be started again.  The veteran was seen for 
complaints of depression and anxiety in June 2004.  In June 
2005, July 2005, August 2005, September 2005, April 2006, 
June 2006, July 2006, March 2007, April 2007, and May 2007 
the veteran was seen for depression and anxiety.  She 
reported that she was experiencing multiple stress symptoms 
including insomnia, panic symptoms, and excessive cleaning 
and checking.  Mental status examination revealed a mild to 
moderately depressed mood and affect.  The veteran denied 
suicidal and homicidal ideations.  She was oriented in three 
spheres.  Her insight and judgment were good.  Her thought 
content and thought process were within normal limits.  The 
veteran was assessed with a GAF score of 55/60 in April 2007 
and 65/60 in June 2007.  Also, in September 2005 she was 
diagnosed with panic disorder without agoraphobia, obsessive 
compulsive disorder, and depressive disorder and assigned a 
GAF score of 60.  Mental status examination revealed that she 
was alert and oriented in three spheres.  Her affect was 
generally appropriate to content.  Her speech and thoughts 
were logical and coherent without signs of a thought 
disorder.  There were no psychotic symptoms and no suicidal 
and homicidal ideations.  Her cognition and sensorium were 
intact and her judgment and insight were fair.  In May 2006 
examination of the veteran's skin revealed five scattered 
white comadomes on the nasal bridge and scars of old acne on 
the forehead.  The examiner said her acne was controlled with 
benzoyl peroxide cream and that the veteran wished to avoid 
oral medication.  The veteran reported no suicidal or 
homicidal ideations in June 2007.  She said she had panic 
attacks which occurred twice per week and were intense but 
had decreased with medication.  She had no sustained manic or 
psychotic symptoms.  Her sleep, energy, appetite, and 
concentration were all improved.  She was diagnosed with 
panic disorder without agoraphobia, obsessive-compulsive 
disorder by history, and depressive disorder.  In April 2008 
the veteran was noted to have anxiety and depression.  She 
denied any suicide attempts and had no hallucinations or 
delusions.  She was alert and oriented and neatly and 
appropriately groomed with good eye contact.  She indicated 
that she had panic attacks four to five times weekly and 
sleep problems which included trouble falling asleep and 
nighttime waking.  She said she was depressed due to the 
recent death of her grandmother.  She was assessed with a GAF 
score of 60.  In June 2008 she reported being unable to find 
a job after a recent move.  She reported a suicidal ideation 
where she thought of driving and losing control but said she 
then thinks of her children and does not want to hurt them.  
The examiner diagnosed the veteran with mood disorder, rule 
out dysthymia, panic disorder with agoraphobia by history, 
insomnia, and rule out cluster traits.  In July 2008 she 
denied suicidal ideations and was again diagnosed with mood 
disorder, rule out dysthymia, panic disorder with agoraphobia 
by history, insomnia, and rule out cluster traits.  

The veteran testified at a DRO hearing in November 2005.  The 
veteran testified that her skin condition was treated with a 
topical cream.  She said she got outbreaks two or three times 
a month.  She indicated that the skin lesions drained.  The 
veteran reported that the outbreaks made working difficult 
because she got depressed since she is required to interact 
with people everyday.  She stated that she had acne on her 
back and shoulders as well as her face.  With regard to 
anxiety and depression, the veteran indicated that she 
received treatment at VA and was treated with medication.  
She said her medication had been increased recently.  The 
veteran testified that she missed a few days of work due to 
depression but she tried not to miss too much work.  

The veteran submitted statements from two co-workers who 
indicated that they had seen evidence of skin outbreaks on 
the veteran's face, neck, shoulders, and neckline.  They 
indicated that the veteran was less sociable when the lesions 
were visible.  They said on several occasions they noticed 
weeping and draining of the lesions.  

Private treatment reports from Midtown Health Center dated 
from June 2006 to August 2006 were also associated with the 
claims file.  The veteran was treated for cystic acne in July 
2006.  She was noted to have cystic lesions on her face and 
legs.  The lesions were described as large cystic lesions 
with fluctulance and surrounding enduration and pus drainage 
on her right face and thighs.  In August 2006 the veteran was 
noted to have a painful cyst-like bump on her chest.  
Examination revealed a very large tender 3 by 4-cm red 
indurated lesion with central fluctulance on the left upper 
chest.  The lesion was excised and drained with copious pus 
and bloody discharge.  The diagnosis was an abscess.  She was 
prescribed antibiotics and antiseptic skin washes.  

The veteran testified at a DRO hearing again in October 2006.  
The veteran indicated that she saw a counselor at VA once a 
month for depression.  She said she called to speak to her 
counselor once or twice a month.  She testified that she 
occasionally had to leave work due to her depression.  She 
said she preferred to work by herself because she was more 
productive.  She reported that she was on medication for her 
depression.  With regard to her acne, the veteran testified 
that she had outbreaks on her face, arms, legs, and lower 
abdomen.  She said she has had to have lesions excised and 
drained on her abdomen.  She said her skin lesions depressed 
her because the lesions leaked at times and made her 
uncomfortable.   

The veteran was afforded a VA examination in March 2007.  
Physical examination revealed eight to ten small 2 to 3-mm 
superficial pustular eruptions of the upper part of the face, 
from the bridge of the nose upward.  There was a rare pustule 
superficially of the areas of the face inferior and a 
superficial eruption of the central upper back with one deep 
cystic lesion of the left upper back and one deep cystic 
lesion of the right face near the temple.  There were also 
some smaller but deep lesions of the peri-genitalia.  The 
rest of the body was reported to be clear.  The examiner 
reported that the involvement of the skin exposed areas of 
the body was less than 20 percent, the involvement of the 
face was 20 percent, and the involvement of non-exposed skin 
areas was less than 5 percent.  She was reported to use 
topical benzoyl peroxide daily as needed.  The examiner 
diagnosed the veteran with superficial, deep pustular acne.  
The examiner indicated that photographs were taken and none 
were associated with the claims file.  However, the examiner 
adequately described the veteran's pustular acne in order for 
the Board to rate this disability.  Furthermore, the veteran 
subsequently submitted photographs.  

The veteran was afforded a VA psychological examination in 
March 2007.  Mental status examination revealed that the 
veteran was casually and appropriately dressed.  She was 
tearful on one occasion.  She was reported to be cooperative 
and generally pleasant.  Her speech was spontaneous, logical, 
and coherent.  She reported that she had friends historically 
but had recently been reducing her social contacts.  The 
veteran described being guarded and looking over her shoulder 
frequently but the examiner said that this was not a 
psychotic concern.  The veteran also said she was short with 
her children.  She said she cleaned excessively and checked 
her doors regularly but the examiner said he could not find 
any obsessive-compulsive pattern.  The veteran reported daily 
depression.  She said she was able to maintain her employment 
and daily activities.  The veteran reported panic attacks, 
diminished sleep, and diminished appetite.  The examiner said 
the veteran's energy level was at least adequate as she was 
involved in the life of her children, work, and housekeeping.  
He said the veteran was irritable and reported feelings of 
worthlessness especially when her skin condition was bad.  
The examiner diagnosed the veteran with mild major depressive 
disorder and assigned a GAF score of 65.  The examiner 
reported that the veteran had the ability to understand, 
remember, and carry out instructions of a complex nature.  
She had no difficulty maintaining attention and concentration 
on tasks.  She was able to maintain the pace of her 
employment and was able to respond appropriately to 
supervisors and co-workers.  He said working with the general 
public was not a problem for the veteran except when she had 
eruptions of her skin condition.  He said the veteran was 
able to withstand the stress of routine full-time employment.  

The veteran submitted photographs of her face dated in 
January 2008 and one undated photograph which revealed 
lesions on her cheeks, her forehead, and a large lesion 
behind her left ear.  

She also submitted a statement and lay statements from her 
husband and her hair stylist.  The veteran indicated that she 
believed that her skin condition affected more than 40 
percent of her face and she said it affected her scalp, back, 
and thighs.  She said her skin condition affected her 
marriage and added to her depression.  Her husband indicated 
that the veteran's skin condition was one of the reasons he 
was having second thoughts about their marriage and he said 
he preferred to sleep separately from the veteran.  Finally, 
her hair stylist reported that the veteran had cysts on her 
scalp and she said she wears gloves when styling the 
veteran's hair.  She said she has also seen scarring on the 
veteran's neck and back.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

A.  Depression

The veteran's depression is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9435.  Under Diagnostic Code 9435, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

In assessing the evidence of record, the Board notes that the 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  A 
GAF score of 61 - 70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  

Having reviewed the complete record, the Board finds that 
manifestations of the veteran's depression more closely 
approximate the criteria for a 50 percent disability.  

The Board recognizes that the veteran's depression does not 
result in symptoms consistent with all the criteria for a 
disability rating of 50 percent.  As discussed in detail 
above, mental health examination consistently shows that 
there are no symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, and 
she has not been shown to have difficulty understanding 
complex commands.  She has also not been shown to have 
impairment of memory, and her thought content and thought 
process have consistently been reported to be normal.  

However, it is important to point out that the symptoms 
recited in the criteria in the rating schedule are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

In this case, there are numerous references in her medical 
records to panic attacks, which she has indicated occur more 
than once a week.  There is also evidence of significant 
disturbances of motivation and mood, from feelings of 
depression often resulting in reduced appetite and insomnia, 
to irritability that manifests in her interactions with 
others, including her children.  Thus, although her 
disability may not be manifested by each of the symptoms 
recited in the criteria for a 50 percent rating, the Board 
finds the manifestations of the veteran's disability which 
support a 50 percent disability under the new criteria to be 
more significant and to have a greater impact on his ability 
to function than those which do not meet the criteria for a 
50 percent evaluation.  

Consequently, the Board finds that her disability has been 
shown to more closely approximate the criteria for a 50 
percent for the entire period since January 2003.  See 38 
C.F.R. § 4.7; see also Mauerhan, supra.

As to the matter of whether an evaluation in excess of 50 
percent is warranted, the Board notes that the appellant 
submitted a medical records dated in April 2008 and June 
2008, which show evidence of possible worsening in the 
severity of her disability.  For example, it appears that she 
recently manifested suicidal ideation, which has been absent 
since 2002.  In light of this evidence, the Board finds that 
the claim of entitlement to a rating in excess of 50 percent 
must be remanded for further development.  

B.  Acne

The veteran's acne is rated under Diagnostic Code 7828.  
Superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent warrant a non-compensable rating.  Deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
less than 40 percent of the face and neck, or; deep acne 
other than on the face and neck warrants a 10 percent rating.  
Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40 percent or more of the face and neck warrants a 
30 percent rating.  Acne may also be rated as disfigurement 
of the head, face or neck (DC 7800) or scars (Diagnostic Code 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7828. 

At the time of the October 2003 VA examination, physical 
examination of the veteran's face revealed pustular acne 
limited to three 1 to 1-1/2 cm lesions of the right cheek and 
eight to ten smaller 2 to 3-mm eruptions of her forehead and 
left and right cheeks.  There was also mild scarring from 
prior pustular acne from the veteran's teenage years.  VA 
outpatient treatment reports reveal that in April 2004 an 
examination of the veteran's skin revealed a one by two inch 
lesion on her left cheek which was non-tender with two white 
heads and some comedone on the left cheek.  She was noted to 
have some residual scarring/pits on both cheeks.  In May 2006 
examination of the veteran's skin revealed five scattered 
white comadomes on the nasal bridge and scars of old acne on 
the forehead.  Private treatment reports document treatment 
for large cystic lesions with fluctulance and surrounding 
induration and pus drainage on the veteran's right face and 
thighs in July 2006.  Treatment in August 2006 was noted to 
be for an abscess on the veteran's chest which was described 
as a very large tender 3 by 4-cm red indurated lesion with 
central fluctulance on the left upper chest.  None of the 
descriptions provided by the examiners of record establish 
that the veteran had deep acne affecting 40 percent or more 
of the face and neck to warrant a 30 percent evaluation.  

Furthermore, at the time of the March 2007 VA examination, 
physical examination revealed eight to ten small 2 to 3-mm 
superficial pustular eruptions of the upper part of the face, 
from the bridge of the nose upward with a rare pustule 
superficially of the areas of the face inferior and a 
superficial eruption of the central upper back with one deep 
cystic lesion of the left upper back and one deep cystic 
lesion of the right face near the temple.  There were also 
some smaller but deep lesions of the peri-genitalia.  The 
rest of the body was reported to be clear.  The examiner 
reported that the involvement of the skin exposed areas of 
the body was less than 20 percent, the involvement of the 
face was 20 percent, and the involvement of non-exposed skin 
areas was less than 5 percent.  The examiner diagnosed the 
veteran with superficial, deep pustular acne.  Consequently, 
the 2007 examination also fails to establish does the veteran 
had deep acne affecting 40 percent or more of the face and 
neck in order to warrant a 30 percent evaluation.  

The Board has reviewed photographs submitted by the veteran, 
but finds that these do not establish that the veteran's acne 
affected 40 percent or more of her face and neck.  While the 
veteran has indicated that she believes that her acne affects 
more than 40 percent of her face, the Board places more 
weight on the opinion of the VA examiner, who reviewed the 
record, conducted a thorough examination of her pustular 
acne, and concluded that the involvement of the face was no 
more than 20 percent.  While the Board and the veteran are 
both competent to observe and offer some description as to 
the degree of acne visible to the naked eye, the Board finds 
that a competent health care specialist is ultimately far 
more qualified to offer a specific percentage describing the 
degree of involvement.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board has also considered whether the veteran's acne 
might be more appropriately evaluated under Diagnostic Code 
7800, disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheek, 
lips), or; with two or three characteristics of disfigurement 
warrants a 30 percent rating.  Note 1 to Code 7800 lists the 
eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118: (1) scar 5 or more inches (13 or 
more cm.) in length; (2) scar at least one- quarter inch (0.6 
cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  While the veteran was noted to have some scarring and 
pitting on her face and the surface contour of the veteran's 
face was elevated in the areas of the lesions with some areas 
of indurated skin on her face in July 2006, there is no 
evidence that the indurated skin exceeded six square inches.  
Consequently, the veteran's acne does not meet the criteria 
for a 30 percent rating under Diagnostic Code 7800.  

The Board has also considered whether Diagnostic Codes 7801 
(scars, other than the head, face, or neck that are deep or 
that cause limited motion), 7802 (scars, other than the head, 
face, or neck, that are superficial and that do not cause 
limited motion), 7803 (scars, superficial, unstable), 7804 
(scars, superficial, painful on examination), or 7805 (scars, 
other; rate on limitation of motion).  However, the 
predominant disability was described as cystic lesions rather 
that scars, and the maximum rating under Diagnostic Codes 
7802, 7803, and 7804 is 10 percent, the veteran's currently 
assigned disability rating.  There is also no evidence that 
the veteran's has deep scars or scars that cause limited 
motion and therefore Diagnostic Codes 7801 and 7805 are not 
for application.  

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which concerned 
the evaluation of a service-connected disorder which 
fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the veteran for an 
examination during an "active" stage or during an outbreak 
of the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  Bowers; Ardison.  In this 
case, the appeal has spanned over a four year period.  The 
evidence of records spans from the veteran's military service 
until 2008.  There has been more than ample opportunity for 
the examination reports to reflect the severity of the 
veteran's skin disorder over time.  In addition, the veteran 
has been provided more than ample opportunity to submit 
evidence over this lengthy time span.  

In sum, there is no basis for the assignment of a disability 
evaluation in excess of 10 percent under any applicable 
Diagnostic Codes.  In determining whether a higher rating is 
warranted for service-connected disability, VA must determine 
whether the evidence supports the veteran's claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(a); Gilbert, supra.  In this case, the preponderance of 
the evidence is against a rating in excess of 10 percent.  

IV.  Extraschedular Considerations

The Board has also considered whether ratings for the 
veteran's service-connected depression and acne are warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that either disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  As noted, she has been 
consistently assigned GAF scores indicative of no more than 
moderate occupational impairment, and the VA psychologist who 
examiner her in March 2007 specifically found that she was 
able to withstand the stress of routine employment.  It is 
undisputed that these problems have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account as to 
each disability individually.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2007).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of either rating issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
depression is granted, subject to the laws and regulations 
applicable to the payment of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for 
acne is denied .  


REMAND

As noted above, the veteran recently submitted treatment 
records dated throughout 2008, which suggest a recent 
worsening in the severity of her disability.  For example, it 
appears that she recently manifested suicidal ideation, which 
has been absent since 2002.

Consequently, the Board a remand of the issue of entitlement 
to a rating in excess of 50 percent is necessary so that the 
veteran can undergo another VA examination to determine the 
current nature and severity of her service-connected 
depression.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a psychiatric examination 
of the veteran to determine the current 
nature and extent of impairment 
attributable to her depression. The 
examiner should review the entire claims 
file and indicate such review has taken 
place in the examination report.  The 
psychiatrist should conduct the 
examination with consideration of the 
criteria for depression.  All necessary 
special studies or tests should be 
accomplished.

2.  Then, readjudicate the claim.  The 
readjudication should reflect 
consideration of the evidence of record 
and be accomplished with application of 
all applicable law and regulations.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


